Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14-16 of U.S. Patent No. 10,353,926. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.  See the chart below:
Instant application claims
‘926 patent claims
1
14
2
14
3
15
4
14
5
16
8
14
9
14
10
15
11
14

16
15
14
16
14
17
15
18
14
19
16




Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 8, and 15 each recites receiving, at the activity service, activity metadata corresponding to at least one activity associated with a file stored on a first cloud storage provider; storing, at the activity service, the activity metadata corresponding to the at least one activity associated with the file stored on the first cloud storage provider, where the first cloud storage provider is distinct from the activity service; receiving, at the activity service, another activity metadata corresponding to at least another activity associated with another file stored on a second cloud storage provider; and 
storing, at the activity service, the other activity metadata corresponding to at least the other activity associated with the other file stored on the second cloud storage provider, where the 
	Dependent claims 2, 9, and 16 each recites generating, at the activity service, additional activity metadata corresponding to a plurality of activities associated with the file stored on the first cloud storage provider (generating data is a mental process that can be accomplished in the human mind or on paper); and sending the additional activity metadata to the first cloud storage provider (sending data over a network, routine and conventional per list in MPEP 2106.05(d) part II).  Dependent claims 3, 10, and 17 each recites receiving, from a third party entity, a request for the additional activity metadata corresponding to the plurality of activities associated with the file stored on the first cloud storage provider (receiving data over a network, routine and conventional per list in MPEP 2106.05(d) part II); and sending the additional activity metadata to the third party entity, wherein the third party entity is distinct from the activity service and the first cloud storage provider (sending data over a network, routine and conventional per list in 
	Dependent claims 5, 12, and 19 each recites receiving, at the activity service, a global identifier for the file stored on the first cloud storage provider (receiving data over a network, routine and conventional per list in MPEP 2106.05(d) part II).  Dependent claims 6 and 13 each recites receiving the global identifier from the first cloud storage provider (receiving data over a network, routine and conventional per list in MPEP 2106.05(d) part II).  Dependent claims 7, 14, and 20 each recites receiving, at the activity service, third-party activity metadata sent by a third party (receiving data over a network, routine and conventional per list in MPEP 2106.05(d) part II); and storing, at the activity service, the third-party activity metadata, where the third party is distinct from the activity service, the first cloud storage provider, and the second cloud storage provider (storing data in memory is routine and conventional per list in MPEP 2106.05(d) part II).

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manville et al (US 20160292429), hereafter known as Manville.
With respect to claims 1, 8, and 15, Mannville teaches:
receiving, at the activity service, activity metadata corresponding to at least one activity associated with a file stored on a first cloud storage provider (paragraph 0023 figure 1, activity metadata (last modify date) received in metadata server 110, file stored in cloud storage); 
storing, at the activity service, the activity metadata corresponding to the at least one activity associated with the file stored on the first cloud storage provider, where the first cloud storage provider is distinct from the activity service (paragraph 0023 activity metadata stored in metadata server); 
receiving, at the activity service, another activity metadata corresponding to at least another activity associated with another file stored on a second cloud storage provider (repetition of receiving step above); and 
storing, at the activity service, the other activity metadata corresponding to at least the other activity associated with the other file stored on the second cloud storage provider, where the second cloud storage provider is distinct from the activity service and distinct from the first cloud storage provider (repetition of storing step above).
With respect to claim 8, Mannville teaches one or more computer readable storage media having program instructions thereon (paragraph 0018 implementing the invention as a computer program product stored on a computer readable storage medium).
With respect to claim 15, Mannville teaches one or more computer readable storage media (paragraph 0018) and a processing system coupled with the one or more computer readable storage media (paragraph 0018 implementing the invention via a processor).

generating, at the activity service, additional activity metadata corresponding to a plurality of activities associated with the file stored on the first cloud storage provider (paragraph 0023 generating other metadata for creating file (date), storing file (directory/pathname, eof marker), security measures (access control list, attributes) associated with file); and 
sending the additional activity metadata to the first cloud storage provider (paragraph 0024 may be stored server on the cloud).
With respect to claims 4, 11, and 18, Mannville teaches:
generating, at the activity service, generated activity metadata corresponding to a plurality of activities associated with the other file stored on the second cloud storage provider (repetition of step in claim 2); and 
sending the generated activity metadata to the second cloud storage provider (repetition of step in claim 2).
With respect to claim 5, Mannville teaches receiving, at the activity service, a global identifier for the file stored on the first cloud storage provider (paragraph 0031 figure 5 step 504 associate file identifier with file by metadata server).
With respect to claim 6, Mannville teaches receiving the global identifier from the first cloud storage provider (paragraph 0031 figure 5 step 508 URI on cloud server).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:

	Abuelsaad et al (US 20140164446) teaches modifying a document and saving metadata from the modifications to a cloud server, does not teach saving activity metadata to an activity server (paragraph 0073 figure 8).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/25/21